DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “the warp knit or the weft knit form a lattice structure comprising a three dimensional extension between the two outer layer faces and which forms a stitch face with openings without stitches on at least on the of two outer layer faces”. It is unclear what the stitch face is and where the no stitches are on at least two outer layer faces. 

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “substantially round or polygonal” would be. How round or not round can the shape be and still be considered “substantially round” and how polygonal or not polygonal can the shape be and still be considered “substantially polygonal”? The specification fails to mention any round or polygonal shapes and fails to detail what “substantially” would or would not include.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonin (US 2017/0106622).
In regard to claim 1, Bonin teaches a textile undergarment (paragraph 0043) comprising: an inner side directed toward a body of a wearer (Figure 4, inner side is base layer 107); and an outer side which is arranged opposite to the inner side (Figure 4, outer surface of mesh material 102), wherein, at least one region of the textile undergarment is formed in at least two layers via an inner layer forming the inner side of the textile undergarment from a liquid-absorbing textile material (base layer 107: paragraph 0051 detailing materials including liquid-absorbing cotton), and an outer layer forming the outer side of the textile undergarment from a 3D knitted fabric which prevents a transfer of a liquid from the inner layer to the outer side of the textile undergarment (mesh layer 102: formed from hydrophobic material as desired: paragraph 0048).  

 	In regard to claim 2, Bonin teaches wherein, the outer layer is formed by a spacer warp knit or by a spacer weft knit (warp knit: paragraph 0044), and the spacer warp knit or the spacer weft knit is formed by two two-dimensional warp-knitted layers or by two two-dimensional weft-

 	In regard to claim 3, Bonin teaches wherein, the outer layer is formed by a warp knit or by a weft knit (warp knit: paragraph 0044), the warp knit or the weft knit comprises two outer layer faces (layers: 104, 104) which are distanced from one another, and the warp knit or the weft knit form a lattice structure comprising a three- dimensional extension between the two outer layer faces and which forms a stitch face with openings without stitches on at least one of the two outer layer faces (paragraph 0044, Figures 2 and 3). 
 
 	In regard to claim 4, Bonin teaches wherein the openings without stitches have a form which is substantially round or polygonal (paragraph 0044 teaches square shaped, which is polygonal). 
 
 	In regard to claim 5, Bonin teaches wherein the textile undergarment is for an upper body and further comprises: a back portion; and two arm openings (garment can be shirt, undergarment, jacket, coat, etc. as described in paragraph 0043).  

 	In regard to claim 6, Bonin teaches wherein the inner layer is formed by a textile formed from at least one of natural fibers and synthetic fibers (base layer 107: formed form materials as described in paragraph 0051).  

 	In regard to claim 7, Bonin teaches wherein the outer layer is formed from fibers formed from at least one of natural polymers, synthetic polymers and from inorganic substances (spacer fabric is formed from many different materials as described in paragraphs 0048).  



 	In regard to claim 10, Bonin teaches wherein the outer layer is connected to the inner layer by sewing (paragraph 0050).  

 	In regard to claim 11, Bonin teaches wherein the outer layer is connected to the inner layer at a connection line which runs circumferentially on the outer layer (paragraph 0050).  

 	In regard to claim 12, Bonin teaches wherein the textile undergarment is provided as a waistcoat which is open at a front (coat garment as described in paragraph 0043).  

 	In regard to claim 13, Bonin teaches an arrangement comprising: the textile undergarment as recited in claim 1 (see above for details); and an overgarment (protective clothing: paragraph 0061), wherein, the textile undergarment (101) is arranged beneath the overgarment so that the outer layer of the textile undergarment lies between the inner layer and the overgarment and is contactable by the overgarment (see paragraph 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonin (US 2017/0106622) in view of Herr (US 2006/0277951).
Bonin teaches a textile undergarment as described above in claim 1. Further, Bonin teaches the outer layer/spacer layer having any thickness (height) as desired based upon the amount of air space needed between the protective clothing and the fabric (see paragraph 0061). However, Bonin fails to specifically teach the thickness of the outer layer being between .5mm and 5mm. 
In regard to claim 8, Herr teaches a sweat blocking spacer fabric that has a thickness between 3-12 mm, which would fall within the claimed .5-5mm range (paragraph 0028).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the spacer layer of Bonin to have a thickness between 3-5 mm as taught by Herr, since the spacer layer of Bonin being 3-5mm would provide a spacer layer that maximizes sweat-blocking, ventilating, and comfort properties (see paragraph 0026 of Herr).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Morrison (US 2004/0062910) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732